 

Exhibit 10.2

METRO ONE TELECOMMUNICATIONS, INC.

REGISTRATION RIGHTS AGREEMENT

June 5, 2007

 

 



 

 

METRO ONE TELECOMMUNICATIONS, INC.

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made as of the 5th day
of June, 2007, by and among Metro One Telecommunications, Inc., an Oregon
corporation (the “Company”) and the holders of Series A Convertible Preferred
Stock of the Company (the “Preferred Stock”) listed on Exhibit A hereto (the
“Purchasers”).

RECITALS

WHEREAS, the Company and the Purchasers are entering into a Securities Purchase
Agreement (the “Purchase Agreement”) of even date herewith pursuant to which the
Company shall sell to the Purchasers and the Purchasers shall purchase from the
Company the Preferred Stock, the Warrants and the Notes (each as defined in the
Purchase Agreement).

WHEREAS, it is a condition to the Purchasers’ obligations under the Purchase
Agreement that the Company and the Purchasers enter into this Agreement in order
to provide the Purchasers certain rights to register shares of the common stock
of the Company (“Common Stock”), issuable upon conversion of the Preferred
Stock.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the Company and the Purchasers hereby agree as follows:

AGREEMENT

The parties hereby agree as follows:

1              Registration Rights. The Company and the Purchasers covenant and
agree as follows:

 

1.1

Definitions.  For purposes of this Section 1:

(a)             The terms “register,” “registered,” and “registration” refer to
a registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“Securities Act”), and the declaration or ordering of effectiveness of such
registration statement or document;

(b)         The term “Registrable Securities” means (i) the shares of Common
Stock issuable or issued upon conversion of the Preferred Stock, other than
shares for which registration rights have terminated pursuant to Section 1
hereof, (ii) any other shares of Common Stock issued as (or issuable upon the
conversion or exercise of any warrant, right or other security which is issued
as) a dividend or other distribution with respect to, or in exchange for or in
replacement of, the securities listed in (i); provided, however, that the
foregoing definition shall exclude in all cases any Registrable Securities sold
by a person in a transaction in which his or her rights under this Agreement are
not assigned. Notwithstanding the foregoing, Common Stock or other securities
shall only be treated as Registrable Securities if and so long as they have not
been (A) sold to or through a broker or dealer or underwriter in a public
distribution or

 

1

 

 



a public securities transaction, or (B) sold in a transaction exempt from the
registration and prospectus delivery requirements of the Securities Act under
Section 4(1) thereof so that all transfer restrictions, and restrictive legends
with respect thereto, if any, are removed upon the consummation of such sale;

(c)            The number of shares of “Registrable Securities then outstanding”
shall be determined by the number of shares of Common Stock outstanding which
are, and the number of shares of Common Stock issuable pursuant to then
exercisable or convertible securities which are, Registrable Securities;

(d)             The term “Holder” means any person owning or having the right to
acquire Registrable Securities or any assignee thereof in accordance with
Section 1 of this Agreement;

(e)           The term “Form S-3” means such form under the Securities Act as in
effect on the date hereof or any successor form under the Securities Act that
permits significant incorporation by reference of the Company’s subsequent
public filings under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”);

(f)             The term “Form S-1” means such form under the Securities Act as
in effect on the date hereof or any successor form under the Securities Act;

(g)             The term “Registration Expenses” means all expenses incurred by
the Company in complying with Sections 1.2, 1.3 and 1.4 hereof, including
without limitation, all registration and filing fees, printing expenses, fees
and disbursements of counsel for the Company, reasonable fees and disbursements
not to exceed forty thousand dollars ($40,000.00) of a single special counsel
for the Holders in connection with each registration, blue sky fees and expenses
and the expense of any special audits incident to or required by any such
registration (but excluding the compensation of regular employees of the Company
which shall be paid in any event by the Company); and

(h)             The term “SEC” means the Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act.

 

1.2          Shelf Registration.

(a)         The Company shall prepare and, as soon as practicable but in no
event later than 30 calendar days after the Initial Closing (as defined in the
Purchase Agreement), file with the SEC a registration statement on Form S-3 that
allows for an offering to be made on a continuous basis pursuant to Rule 415
under the Securities Act (the “Shelf Registration Statement”), provided,
however, that if the SEC determines that the Company is not eligible to register
the resale of any shares of Common Stock on Form S-3, the Shelf Registration
Statement shall be on Form S-1 and in such case shall be filed no later than 60
days after determination by the SEC that Form S-3 is not available. The Shelf
Registration Statement shall cover the resale by the Holders of all of the
Registrable Securities then outstanding as of the Second Closing (as defined in
the Purchase Agreement) that are eligible to be registered on their behalf on
the applicable form as of such date (the “Eligible Securities”). If the Shelf
Registration

 

2

 



Statement is not filed with the SEC within the 30 or 60 day period required
under the first sentence of this Section 1.2(a), the Company shall pay
liquidated damages to Holders in the manner set forth in Section 1.3(e) below.

       (b)         The Company shall use its best efforts to have the Shelf
Registration Statement declared effective by the SEC as soon as practicable. The
Company’s best efforts will include, but not be limited to, promptly responding
to all comments received from the staff of the SEC. If the Shelf Registration
Statement is not declared effective by the SEC either (i) within 90 days after
being first filed with the SEC (with a 30 day extension in the event of a full
review of the Shelf Registration Statement by the SEC), if filed on Form S-3 or
(ii) within 120 days after being first filed with the SEC, if filed on Form S-1
(such date, as applicable, the “Required Effective Date”), the Company shall pay
liquidated damages to Holders in the manner set forth in Section 1.3(e).

       (c)          In the event the number of shares available under the Shelf
Registration Statement filed pursuant to Section 1.2(a) is insufficient to cover
all of the Registrable Securities then outstanding, the Company shall amend the
Shelf Registration Statement or file a new registration statement, so as to
cover all of such Registrable Securities, in each case, as soon as reasonably
practicable after the necessity therefore arises. The Company shall use
commercially reasonable efforts to cause such amendment and/or new registration
statement to become effective as soon as practicable following the filing
thereof and to remain effective under the same terms and conditions as the Shelf
Registration Statement.

        (d)         The Company shall be required to maintain the effectiveness
of the Shelf Registration Statement until the earliest of (i) the date on which
all related Registrable Securities have been sold thereunder, or (ii) the date
on which the registration rights under this Agreement terminate pursuant to
Section 1.14.

         (e)          Notwithstanding the foregoing, the Company shall be
entitled to suspend effectiveness of the Shelf Registration Statement for up to
30 days upon the Company’s furnishing to the Holders a certificate signed by the
Chairman of the Company stating that in the good faith judgment of the Board of
Directors of the Company, it would be seriously detrimental to the Company and
its shareholders for such Shelf Registration Statement to continue to be
effective because the Company is engaged in any activity or transaction or
preparations or negotiations for any activity or transaction (“Company
Activity”) that the Company desires to keep confidential for business reasons,
and the Company determines in good faith that the public disclosure requirement
imposed on the Company pursuant to the Shelf Registration Statement would
require disclosure of the Company Activity.

         (f)          Notwithstanding Section 1.2(e) above, the Company may not
utilize the right to suspend the effectiveness of the Shelf Registration
Statement more than once in any twelve-month period, and the Holders shall be
reimbursed for all Registration Expenses incurred prior to the receipt of such
certificate.

> > 1.3        Demand Registration.

(a)              After the effective date of the Shelf Registration Statement,
if there is not in existence an effective registration statement (or
registration statements) allowing for the

 

3

 

 



registration and sale of all Registrable Securities held by the Holders, and the
Company shall receive a written request from the Holders of at least twenty
percent (20%) of the Registrable Securities then outstanding and not eligible
for such registration, that the Company file a registration statement under the
Securities Act covering the registration of all or a portion of such Registrable
Securities (a “Demand Registration Statement”) on an appropriate form covering
the sale of the Registrable Securities requested to be registered, then the
Company shall use commercially reasonable efforts to effect as soon as
practicable, and in any event within 30 days of the receipt of such request, to
file the Demand Registration Statement and cause the Demand Registration
Statement to become effective within 60 days after filing. If the Demand
Registration Statement is not filed or does not become effective within the time
periods specified in this Section 1.3(a), the Company shall pay liquidated
damages to Holders in the manner set forth in Section 1.3(e)

(b)            The Company shall not be required to file a Demand Registration
Statement during the six month period immediately following the effective date
of the Shelf Registration Statement and shall only be required to file a Demand
Registration Statement if the aggregate offering price is at least $1,000,000.
Within 10 business days of receiving such a written request, the Company shall,
give written notice of such demand to all other Holders who hold piggyback
registration rights under Section 1.4 that may be exercisable. If the Holders
initiating the registration request hereunder (“Initiating Holders”) intend to
distribute the Registrable Securities covered by their request by means of an
underwriting, they shall so advise the Company as a part of their request made
pursuant to this Section 1.3 and such information shall be included in the
notice to other Holders. The underwriter will be selected by a majority in
interest of the Initiating Holders and shall be reasonably acceptable to the
Company. In such event, the right of any Holder to include his Registrable
Securities in such registration shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting (unless otherwise mutually agreed by
a majority in interest of the Initiating Holders and such Holder) to the extent
provided herein. All Holders proposing to distribute their securities through
such underwriting shall (together with the Company as provided in subsection
1.5(e)) enter into an underwriting agreement in customary form with the
underwriter or underwriters selected for such underwriting. Notwithstanding any
other provision of this Section 1.3, if the underwriter advises the Initiating
Holders in writing that marketing factors require a limitation of the number of
shares to be underwritten, then the Initiating Holders shall so advise all
Holders of Registrable Securities which would otherwise be underwritten pursuant
hereto, and the number of shares of Registrable Securities that may be included
in the underwriting shall be allocated among all Holders thereof, including the
Initiating Holders, in proportion (as nearly as practicable) to the amount of
Registrable Securities of the Company owned by each Holder; provided, however,
that the number of shares of Registrable Securities to be included in such
underwriting shall not be reduced unless all other securities are first entirely
excluded from the underwriting. If any Holders would thus be entitled to include
more securities than such Holder requested to be registered, the excess shall be
allocated among the other remaining requesting Holders in the manner described
in the immediately preceding sentence.

 

4

 

 



 

(c)             Notwithstanding the foregoing, if the Company shall furnish to
Holders requesting a Demand Registration Statement pursuant to this Section 1.3,
a certificate signed by the President of the Company stating that the Company is
engaged in any activity that, in the good faith judgment of the Board of
Directors of the Company (the “Board”), is material and nonpublic and would be
required to be disclosed in the applicable Demand Registration Statement and
such disclosure would be seriously detrimental to the Company and its
shareholders, then the Company may direct that such request to register
Registrable Securities be delayed for a period of not more than 60 days after
receipt of the request of the Initiating Holders; provided, however, that the
Company may not utilize this right more than once in any twelve-month period.

(d)          In addition, the Company shall not be obligated to effect, or to
take any action to effect, any registration pursuant to this Section 1.3:

> (i)            After the Company has effected three (3) such registrations on
> behalf of the Holders pursuant to this Section 1.3 and each such registration
> has been declared or ordered effective, provided that the Registrable
> Securities requested for inclusion in such registration were so included; or
> 
> (ii)            During the period starting with the date thirty (30) days
> prior to the Company’s good faith estimate of the date of filing of, and
> ending on a date ninety (90) days after the effective date of, a Company
> initiated registration subject to Section 1.4 hereof.

(e)           In the event that the Company fails to (i) file the Shelf
Registration Statement by the applicable times required under Section 1.2(a),
(ii) cause the Shelf Registration Statement to become effective as of the
applicable Required Effective Date set forth in Section 1.2(b), or (ii) cause
the filing and effectiveness of a Demand Registration Statement by the time
required under Section 1.3(a) (any such event a “Registration Default”) then in
each such case the Company shall pay liquidated damages to the Holders (to be
distributed pro rata in proportion to the number of Registrable Securities held
by each such Holder and not yet registered under the Securities Act) in an
amount equal to 1.25% of the purchase price paid for the Preferred Stock, which
liquidated damages shall be payable for each 30-day period or pro rata for any
part thereof until such registration default is cured. The liquidated damages
payable under this Section 1.3(e), shall not in the aggregate exceed 20% of the
Preferred Stock purchase price paid to the Company.

1.4            Company Registration. At any time after the Required Effective
Date that there is not in existence an effective registration statement covering
all of a Holder’s Registrable Securities (a “Precluded Holder”), if the Company
proposes to register (including for this purpose a registration effected by the
Company for stockholders other than the Holders) any of its stock under the
Securities Act in connection with the public offering of such securities solely
for cash (other than a registration relating solely to the sale of securities to
participants in a Company stock plan or a transaction covered by Rule 145 under
the Securities Act, a registration in which the only stock being registered is
Common Stock issuable upon conversion of debt securities which are also being
registered, or any registration on any form which does not include substantially
the same information as would be required to be included in a registration
statement covering the sale of the Registrable Securities), the Company shall,
at such time, promptly give

 

5

 

 

 

each such Precluded Holder written notice of such registration. Upon the written
request of each Precluded Holder given within fifteen (15) days after mailing of
such notice by the Company in accordance with Section 2.4, the Company shall,
subject to the provisions of Section 1.6, cause to be registered under the
Securities Act all of the Registrable Securities that each such Precluded Holder
has requested to be registered; provided, however, that in connection with any
offering involving an underwriting of shares of the Company’s capital stock, the
Company shall not be required under this Section 1.4 to include any of the
Precluded Holders’ securities in such underwriting unless they accept the terms
of the underwriting as agreed upon between the Company and the underwriters
selected by it (or by other persons entitled to select the underwriters), and
then only in such quantity as the underwriters determine will not jeopardize the
success of the offering by the Company. If the total amount of securities,
including Registrable Securities, requested by shareholders to be included in
such offering exceeds the amount of securities (sold other than by the Company)
that the underwriters determine is compatible with the success of the offering,
then the Company shall be required to include in the offering only that number
of such securities, including Registrable Securities, which the underwriters
determine will not jeopardize the success of the offering (the securities so
included to be apportioned pro rata among the selling shareholders according to
the total amount of securities entitled to be included therein owned by each
selling shareholder or in such other proportions as shall mutually be agreed to
by such selling stockholders).

1.5           Obligations of the Company. Whenever required under this Section 1
to effect the registration of any Registrable Securities, the Company shall, as
expeditiously as reasonably possible:

(a)             Prepare and file with the SEC via its Electronic Data Gathering,
Analysis and Retrieval System (“EDGAR”) a registration statement with respect to
such Registrable Securities and use its best efforts to cause such registration
statement to become effective, and, in the case of registrations pursuant to
Section 1.3, keep such registration statement effective until the distribution
is completed, but not more than one hundred twenty (120) days, provided that
such 120-day period shall be extended for a period of time equal to the period
the Holder refrains from selling any Registrable Securities included in such
registration statement due to circumstances described in Section 1.5(f).

(b)            Prepare and file with the SEC via EDGAR such amendments and
supplements to such registration statement and the prospectus used in connection
with such registration statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement.

(c)            Respond as promptly as reasonably possible to any comments
received from the SEC with respect to such registration statement or any
amendment thereto and, as promptly as reasonably possible provide the Holders
true and complete copies of all correspondence from and to the SEC relating to
such registration statement.

(d)            Furnish to the Holders such numbers of copies of a prospectus,
including a preliminary prospectus, and any amendments and supplements to such
prospectus in conformity with the requirements of the Securities Act, and such
other documents as they may reasonably request in order to facilitate the
disposition of Registrable Securities owned by them that are included in such
registration.

 

6

 

 



(e)           Use its best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Holders,
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdiction, unless the Company is
already subject to service in such jurisdiction and except as may be required by
the Securities Act.

(f)                In the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering.

(g)             Notify each Holder of Registrable Securities covered by such
registration statement (and each underwriter in the case of an underwritten
offering), promptly after it shall receive notice or obtain knowledge thereof,
of the issuance of any stop order by the SEC suspending the effectiveness of
such registration statement or the initiation or threatening of any proceeding
for that purpose or any proceeding against the Company under Section 8A of the
Securities Act in connection with such registration statement, and promptly use
its best efforts to prevent the issuance of any stop order or to obtain its
withdrawal if such stop order should be issued;

(h)            Notify each Holder of Registrable Securities covered by such
registration statement (and each underwriter in the case of an underwritten
offering) at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing, and, following
such notification, promptly deliver to each Holder and each such underwriter
that number of copies of all amendments or supplements referred in paragraphs
(b) and (d) of this Section 1.5 as may be necessary so that, as thereafter
delivered to the purchaser of such Registrable Securities, such prospectus shall
not include and untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing.

(i)              Cause all such Registrable Securities registered pursuant
hereunder to be listed on each securities exchange on which similar securities
issued by the Company are then listed.

1.6      Furnish Information. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be required to timely effect the registration of such Holder’s
Registrable Securities.

1.7            Expenses of Registration. All Registration Expenses incurred in
connection with the Shelf Registration Statement and all issuances off the Shelf
Registration

 

7

 

 

Statement (pursuant to Section 1.2) and any Demand Registration Statement and
all issuances off any Demand Registration Statement (pursuant to Section 1.3)
shall be borne by the Company.

1.8            Delay of Registration.  No Holder shall have any right to obtain
or seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.

1.9             Indemnification.  In the event any Registrable Securities are
included in a registration statement under this Section 1:

(a)             To the extent permitted by law, the Company will indemnify and
hold harmless each Holder, any underwriter (as defined in the Securities Act)
for such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, as a result of any breach by the Company of its obligations under
Section 1.5(g) or insofar as such losses, claims, damages, or liabilities (or
actions in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”): (i) any untrue
statement or alleged untrue statement of a material fact contained in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any state securities law or any rule or regulation promulgated
under the Securities Act, the Exchange Act or any state securities law; and the
Company will pay to each such Holder, underwriter or controlling person, as
incurred, any legal or other expenses reasonably incurred by them in connection
with investigating or defending any such loss, claim, damage, liability, or
action; provided, however, that the indemnity agreement contained in this
subsection 1.9(a) shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability, or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld),
nor shall the Company be liable to any Holder, underwriter or controlling person
for any such loss, claim, damage, liability, or action to the extent that it
arises out of a Violation which is based solely upon information regarding such
Holder, underwriter or controlling person furnished in writing to the Company by
such Holder, underwriter or controlling person expressly for use in connection
with such registration by such Holder, underwriter or controlling person.

(b)           To the extent permitted by law, each selling Holder will indemnify
and hold harmless the Company, each of its directors, each of its officers who
has signed the registration statement, each person, if any, who controls the
Company within the meaning of the Securities Act, any underwriter, any other
Holder selling securities in such registration statement and any controlling
person of any such underwriter or other Holder, against any losses, claims,
damages, or liabilities (joint or several) to which any of the foregoing persons
may become subject, under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages, or liabilities (or
actions in respect thereto) arise out of any Violation, in each case to the
extent (and only to the extent) that such Violation is based solely upon

 

8

 

 



 information regarding such Holder furnished in writing to the Company by such
Holder expressly for use in connection with such registration; and each such
Holder will pay, as incurred, any legal or other expenses reasonably incurred by
any person intended to be indemnified pursuant to this subsection 1.9(b), in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this subsection 1.9(b) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld or delayed; provided, further that such consent shall not be deemed to
have been unreasonably withheld or delayed if any settlement (i) does not
include as an unconditional term thereof, the giving by the plaintiff or
claimant to the Holder of a release from all liability in respect of such loss,
claim, damage, liability or action or (ii) includes an admission of guilt on
behalf of the Holder; provided, further that in no event shall any indemnity
under this subsection 1.9(b) exceed the net proceeds from the offering received
by such Holder, except in the case of willful fraud by such Holder.

(c)          Promptly after receipt by an indemnified party under this Section
1.9 of notice of the commencement of any action (including any governmental
action), such indemnified party will, if a claim in respect thereof is to be
made against any indemnifying party under this Section 1.9, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party
(together with all other indemnified parties which may be represented without
conflict by one counsel) shall have the right to retain one separate counsel,
with the reasonable fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party under this Section
1.9, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 1.9.

(d)            If the indemnification provided for in this Section 1.9 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations; provided, that in no event shall any contribution by a Holder
under this Subsection 1.9(d) exceed the net proceeds from the offering received
by such Holder, except in the case of willful fraud by such Holder. The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to

 

9

 

 



 information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information, and opportunity
to correct or prevent such statement or omission.

(e)              Notwithstanding the foregoing, to the extent that the
provisions on indemnification and contribution contained in the underwriting
agreement entered into in connection with the underwritten public offering are
in conflict with the foregoing provisions, the provisions in the underwriting
agreement shall control for the parties to such agreement.

(f)          The obligations of the Company and Holders under this Section 1.9
shall survive the completion of any offering of Registrable Securities in a
registration statement under this Section 1, and otherwise.

1.10           Reports Under Securities Exchange Act of 1934. With a view to
making available to the Holders the benefits of Rule 144 promulgated under the
Securities Act and any other rule or regulation of the SEC that may at any time
permit a Holder to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to:

(a)            make and keep public information available, as those terms are
understood and defined in SEC Rule 144, at all times;

(b)             take such action, including the voluntary registration of its
Common Stock under Section 12 of the Exchange Act, as is necessary to enable the
Holders to utilize Form S-3 for the sale of their Registrable Securities, such
action to be taken as soon as practicable;

(c)             file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

(d)             furnish to any Holder, so long as the Holder owns any
Registrable Securities, forthwith upon request (i) a written statement by the
Company that it has complied with the reporting requirements of SEC Rule 144,
the Securities Act and the Exchange Act, or that it qualifies as a registrant
whose securities may be resold pursuant to Form S-3 (at any time after it so
qualifies), (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company, and (iii)
such other information as may be reasonably requested in availing any Holder of
any rule or regulation of the SEC which permits the selling of any such
securities without registration or pursuant to such form.

1.11              Assignment of Registration and Information Rights.  The rights
to cause the Company to register Registrable Securities pursuant to this Section
1 may be assigned (but only with all related obligations) by a Holder to
transferee or assignee of Registrable Securities that (a) is a subsidiary,
parent, general partner, limited partner, member or stockholder of a Holder or
(b) acquires at least 125,000 shares of Registrable Securities (as adjusted for
stock splits and combinations); provided the Company is, within 10 days after
such transfer, furnished with written notice of the name and address of such
transferee or assignee and the securities with respect to which such
registration rights are being assigned; and provided, further, that such
transferee shall agree in writing to be subject to all applicable restrictions
set forth in this

 

10

 

 



 Agreement. In each case, such rights may only be transferred together with the
underlying Registrable Securities in a transfer permitted by the Securities Act
and applicable state securities laws. Any such permitted transferee or assignee
shall be deemed a Holder hereunder.

1.12             Termination of Registration Rights.  No Holder shall be
entitled to exercise any right provided for in this Section 1 after such time as
such Holder (together with its affiliates) may sell all of its Registrable
Securities during a three-month period without registration, pursuant to Rule
144 or another similar exemption under the Securities Act.

 

2

Miscellaneous.

2.1               Successors and Assigns.  Except as otherwise provided in this
Agreement, the terms and conditions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties (including transferees of any series of preferred stock or any Common
Stock issued upon conversion thereof). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

2.2            Amendments and Waivers.  Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only with the written consent of the Company and the Holders of a majority of
the outstanding Registrable Securities. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each party to the
Agreement, whether or not such party has signed such amendment or waiver, each
future holder of all such Registrable Securities, and the Company.

2.3            Notices.  Unless otherwise provided, any notice required or
permitted by this Agreement shall be in writing and shall be deemed sufficient
upon delivery, when delivered personally, or by overnight courier, or sent by
telegram, or fax or e-mail with confirmation of receipt, or forty-eight (48)
hours after being deposited in the U.S. mail as certified or registered mail
with postage prepaid, and addressed to the party to be notified at such party’s
address or fax number as set forth on Exhibit A hereto or as subsequently
modified by written notice, and if to the Company, with a copy to Heller Ehrman
LLP, 701 Fifth Avenue, Suite 6100, Seattle, Washington 98104-7098, Attn: Jeffry
Shelby, (fax: 206-389-6049), and if to the Purchasers, with a copy to Olshan
Grundman Frome Rosenzweig & Wolosky LLP, Park Avenue Tower, 65 East 55th Street,
New York, New York 10022, Attn: Steve Wolosky, (fax: 212-451-2222).

2.4              Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, the parties agree to renegotiate
such provision in good faith. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

 

11

 

 



2.5             Governing Law.  This Agreement and all acts and transactions
pursuant hereto shall be governed, construed and interpreted in accordance with
the laws of the State of Oregon, without giving effect to principles of
conflicts of laws.

2.6              Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

2.7            Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

2.8            Aggregation of Stock.  All shares of the Preferred Stock held or
acquired by affiliated entities or persons shall be aggregated together for the
purpose of determining the availability of any rights under this Agreement. The
share numbers set forth in Sections 1 (determining minimum shareholding amounts
for certain rights) shall be proportionately adjusted for any stock split,
combination, or other recapitalization or the like.

2.9             Entire Agreement.  This Agreement constitutes the full and
entire understanding and agreement between the parties with regard to the
subject hereof.

[Signature Page Follows]

 

12

 

 



The parties have executed this Registration Rights Agreement as of the date
first above written.

COMPANY:

METRO ONE TELECOMMUNICATIONS, INC.

 

 

 

By:       /s/ Gary E. Henry                
               Name: Gary E. Henry

Title: Chief Executive Officer

 

Address:            11200 Murray Scholls Place

                      Beaverton, Oregon 97007

 

Fax:                (503) 521-8443

 

 



SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

 



 

INVESTOR:

 

COLUMBIA VENTURES CORPORATION

 

 

 

By:       /s/ Kenneth D. Peterson, Jr.  

Name: Kenneth D. Peterson, Jr.

Title:   Chief Executive Officer

 

Address:            203 S. E. Park Plaza Drive

                            Suite 270

                            Vancouver, Washington 98684

 

Fax:                   (360) 816-1841

 

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

 





INVESTOR:

 

EVEREST SPECIAL SITUATIONS FUND L.P.

 

By:       Maoz Everest Fund Management Ltd.,

its General Partner

 

 

 

By:       /s/ Elchanan Maoz                
                             Name: Elchanan Maoz

             Title:   Chairman and Chief Executive

                         Officer

 

Address:            Platinum House

                            21 Ha’arbaa Street

                            Tel Aviv 64739, Israel

 

Fax:                    011-972-3-685-8557

 

 

 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 

 



EXHIBIT A

PURCHASERS:

 

Columbia Ventures Corporation

 

Everest Special Situations Fund L.P.

 

 

 